             Case 1:19-cv-00927-SAB Document 29 Filed 08/25/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                FRESNO DIVISION

11 TERESA LYNN MARTINEZ,                      Case No. 1:19-cv-00927-AWI
12
           Plaintiff,                         ORDER RE STIPULATION FOR THE
13                                            AWARD OF ATTORNEY FEES UNDER
14                v.                          THE EQUAL ACCESS TO JUSTICE ACT
                                              (EAJA) 28 U.S.C. § 2412(d)
15 COMMISSIONER OF SOCIAL
16 SECURITY,                                  (ECF No. 28)
17               Defendant.
18
19
20         On June 5, 2020, an order issued granting Teresa Lynn Martinez’s (“Plaintiff”)

21 appeal of the final decision denying her Social Security benefits and judgment was
22 entered in favor of Plaintiff. On August 25, 2020, a stipulation for the award of attorney
23 fees under the under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) was
24 filed.
25         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that
26 Plaintiff is awarded attorney fees in the amount of eight thousand dollars and 00/100
27 ($8,000.00), in EAJA attorney fees as authorized by 28 U.S.C. § 2412 and four hundred
28
            Case 1:19-cv-00927-SAB Document 29 Filed 08/25/20 Page 2 of 2


 1 dollars ($400.00), in costs as authorized by 28 U.S.C. § 1920 subject to the terms of the
 2 stipulation.
 3
     IT IS SO ORDERED.
 4
 5 Dated:    August 25, 2020
                                               UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
